ON PETITIONS FOR REHEARING AND REHEARING EN BANC
(Opinion Dec. 6, 2004, 5 Cir., 2004, 392 F.3d 782)
Before JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, GARZA, DeMOSS, BENAVIDES, STEWART, DENNIS, CLEMENT and PRADO, Circuit Judges.1
BY THE COURT:
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. *324The Clerk will specify a briefing schedule for the filing of supplemental briefs.